Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-20 are pending.  Claims 1-13 and 17-20 are the subject of this FINAL Office Action.  Claims 14-16 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over KUBICEK (WO2016169579A1), in view of BENNION (US20120329081A1), in further view of Flores-Diaz et al, Effects of Clostridium perfringens phospholipase C in mammalian cells, Anaerobe. 2004 Apr;10(2):115-23. doi: 10.1016/j.anaerobe.2003.11.002.
prima facie obvious to one having ordinary skill in the art before the effective filing date to apply cell lysis components such as phospholipase C (PLC) from Clostridium perfringens to the cell lysis components of host cell degradation cell lysis solutions to similarly lyse cells with a reasonable expectation of success.
Specifically, as to claims 1-6, KUBICEK teaches a method for depleting host nucleic acid in a biological sample, said sample having been previously obtained from an animal host, said method comprising the steps of: (b) carrying-out a process to physically deplete nucleic acid released from host cells within said sample or otherwise render such nucleic acid unidentifiable using nuclease/DNase (Abstract, pgs. 12, 27, 30, 32, 42), then extracting remaining bacterial or viral nucleic acids (pgs. 4, 17, 21), then purifying the nucleic acids (id,), then performing amplification detection (id.).
As to claim 12, KUBICEK teaches the sample can be blood (pgs. 2, 6, 8-10).
As to claim 13, this is a result of the claimed method; thus, any method that meets the claims will meet this limitation.  Regardless, KUBICEK teaches “it is possible to obtain a relative amount of microbial and/or plant nucleic acids, respectively, e.g. DNA, as high as at least 50%, 60%, 70%, 75%, 80%, 85%, 90%, 92.5%, 95%, 97.5%, 98%, 98.2% or even higher, based on the total amount of nucleic acids according to PCR in a processed sample, which initially, i.e. before commencing the method of the present invention, may have comprised a ratio of microbial and/or plant nucleic acids to animal nucleic acids of about 1 : 10s[sic] or even less” (pg. 4).
	KUBICEK does not explicitly teach adding cytolysin PLC from Clostridium perfringens.

	To this end, Flores-Diaz teaches that PLC from Clostridium perfringens was a familiar phospholipase known to lyse mammalian cells of KUBICEK (Abstract).  KUBICEK even states “As already explained above the method of the present invention is not restricted to the use of any specific animal cell lysis buffers” (pg. 25).  In other words, a skilled artisan would have been motivated to apply familiar PLC from Clostridium perfringens to cell lysis solutions as suggested by BENNION and adapt it for the cell lysis solution of KUBICEK to achieve similar cell lysis.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar cell lysis components such as phospholipase C (PLC) from Clostridium perfringens to the cell lysis components of host cell degradation cell lysis solutions to similarly lyse cells with a reasonable expectation of success with a reasonable expectation of success.
Response to Arguments
The Office maintains the rejections because Applicants fail to compare the data from the specification to the closest prior art (methods of depleting host cell DNA using nucleases); and explain how the data from the specification is reasonably See MPEP § 716.  Furthermore, KUBICEK/SANDER in fact teaches that levels greater than 105 host DNA depletion are plausible:
It was therefore an object of the present invention to provide a method and a kit for selectively depleting animal nucleic acids from non-animal nucleic acids in a sample which comprises animal cells and at least one further type of cells, selected from microbial cells and plant cells or a combination thereof, which allows a significant reduction of animal nucleic acids in the sample in comparison to the methods and kits known in the state of the art.
This object is met by the method, lysis solution and kit of the present invention. Using the method, lysis solution and/or kit of the present invention it is possible to significantly reduce the amount of animal cells and in particular animal nucleic acids in a sample (initially) comprising both animal as well as microbial and/or plant cells. For instance, it is possible to obtain a relative amount of microbial and/or plant nucleic acids, respectively, e.g. DNA, as high as at least 50%, 60%, 70%, 75%, 80%, 85%, 90%, 92.5%, 95%, 97.5%, 98%, 98.2% or even higher, based on the total amount of nucleic acids according to PCR in a processed sample, which initially, i.e. before commencing the method of the present invention, may have comprised a ratio of microbial and/or plant nucleic acids to animal nucleic acids of about 1 : 10s or even less. This makes the method, lysis solution and kit particularly suitable for isolating nucleic acids which are intended to be used in subsequent methods like WGA, WNA, WTA and/or NGS. In addition, even though the method of the present invention is not limited to the use of the lysis solution of the present invention as described herein, using said specifically adapted lysis solution the above mentioned drawbacks associated with lysis buffers of highly alkaline pH or those employing chaotropic substances can be avoided as well.
Further, using the method of the present invention, the number of laborious and time-consuming centrifugation steps may be reduced significantly, which steps in addition always carry the risk of sample loss. Thus, the present invention relates to a method for selectively depleting animal nucleic acids from non-animal nucleic acids in a sample, comprising animal cells and at least one further type of cells, selected from microbial cells and plant cells or a combination thereof, comprising the steps of: i) essentially selectively lysing the animal cells by contacting the sample with a lysis solution A to obtain a mixture comprising the essentially intact microbial cells and/or plant cells as well as the animal nucleic acids released from the lysed animal cells into solution,

v) essentially separating the microbial and/or plant cells from the liquid part of the sample, including the digested animal nucleic acids. In the present invention the term "selectively depleting" is to be understood as reducing the amount of animal nucleic acids present in the sample so that the ratio of animal nucleic acids to non-animal nucleic acids in the sample is shifted in favor of the non-animal nucleic acids. Preferably, the amount of animal nucleic acids in the sample is reduced by a factor of at least 103, more preferably at least 104, even more preferably 105 and most preferably at least 5 x 105 or even higher, calculated as the amount of animal nucleic acid (both intra- as well as
extracellular) initially being present in the sample, i.e. before commencing the method of the present invention, divided by the amount of animal nucleic acids present in the sample after selectively depleting the animal nucleic acids according to the method of the present invention. Preferably, the amount of non- animal nucleic acids in the sample obtained after completing the method of the present invention which originates from the at least one further type of cells initially being present in the sample, is at least 50%, 60%, 70%, 75%, 80%, 85%, 90%, 92.5%, 95%, 97.5%, 98%, 98.2% or even higher, based on the total amount of nucleic acids in the processed sample

(pgs. 3-4).  Thus, KUBICEK/SANDER explicitly teaches the same depletion levels as argued by Applicants.
	Any argument that KUBICEK/SANDER is not enabled must provide evidence sufficient to overcome the presumption of enablement.  All prior art is presumed enabled.  See In re Antor, 689 F.3d 1282, 1287-94 (Fed. Cir. 2012) ((“[W]e therefore hold that, during patent prosecution, an examiner is entitled to reject claims as anticipated by a prior art publication or patent without conducting an inquiry into whether or not that prior art reference is enabling. As long as an examiner makes a proper prima facie case of anticipation by giving adequate notice under § 132, the burden shifts to the applicant to submit rebuttal evidence of nonenablement.”); In re Morsa, 713 F.3d 104, 109-11 (Fed. Cir. 2013) (same).  In order to overcome the presumption of enablement, Novo Nordisk Pharms., Inc. v. Bio-Tech. Gen. Corp., 424 F.3d 1347, 1355 (Fed. Cir. 2005) (internal citations omitted).  While section 112 states that the specification must enable one skilled in the art to 'use' the invention, "section 102 makes no such requirement as to an anticipatory disclosure . . . . Rather, anticipation only requires that those suggestions be enabled to one of skill in the art."  "Whether a prior art reference is enabling is a question of law based upon [the] underlying factual findings."  Id (internal citations omitted.)  It has also been held that "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation."  Impax Labs. Inc. v. Aventis Pharms. Inc., 468 F.3d 1366, 1383 (Fed. Cir. 2006).  "Rather, the proper issue is whether the . . . patent is enabling in the sense that it describes the claimed invention sufficiently to enable a person of ordinary skill in the art to carry out the invention."  Id. at 1383. 
	New claims 17-20 recite results of the steps performed in claim 1; thus, absent evidence to the contrary, any prior art that teaches the recited steps will yield these results.  Furthermore, KUBICEK/SANDER teaches as much as explained above.
	Finally, Applicants piecemeal attack BENNION and Flores-Diaz, but these references were cited to demonstrate that cytolysins such as PLC were well-known for cell lysis applications.  Thus, these arguments are not convincing because a skilled artisan would have been motivated to try the generic class of cytolysins such as PLC as 

Double Patenting- Obvious Type - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a 
Instant claims 1-13 and 17-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-4, 6, 8-9, 11-14, 16-19, 22-26 and 28 of U.S. Patent Application No. 17/253448, in view of Flores-Diaz et al, Effects of Clostridium perfringens phospholipase C in mammalian cells, Anaerobe. 2004 Apr;10(2):115-23. doi: 10.1016/j.anaerobe.2003.11.002.
The instant claims are obvious over the conflicting claims because it would have bene obvious to apply familiar phospholipase C (PLC) from Clostridium perfringens to the cell lysis components of host cell degradation cell lysis solutions of the conflicting claims to similarly lyse cells with a reasonable expectation of success with a reasonable expectation of success.
Specifically, the conflicting claims teach a method for depleting host nucleic acid in a biological sample, said sample having been previously obtained from an animal host and having been subjected to treatment to lyse host cells present within the sample, and wherein said sample is or has been subjected to a treatment to deplete nucleic acid released from host cells within said sample or otherwise to render such nucleic acid unidentifiable, the method comprising: (a) depleting host mitochondria or host mitochondrial deoxyribonucleic acid (mtDNA) present in the treated sample; and (b) extracting and/or analysing remaining nucleic acid from the treated sample (claims 1 and 16), including extraction and amplification (claims 1, 16, 23-24), depleting host cell 
	Conflicting claims do not explicitly teach phospholipase C (PLC) from Clostridium perfringens.
	However, Flores-Diaz teaches that PLC from Clostridium perfringens was a familiar phospholipase known to lyse mammalian cells of the conflicting claims (Abstract).  In other words, a skilled artisan would have been motivated to apply familiar PLC from Clostridium perfringens to cell lysis solutions as suggested by conflicting claims and adapt it for the cell lysis solution of conflicting claims to achieve similar cell lysis.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar cell lysis components such as phospholipase C (PLC) from Clostridium perfringens to the cell lysis components of host cell degradation cell lysis solutions of the conflicting claims to similarly lyse cells with a reasonable expectation of success with a reasonable expectation of success.
Response to Arguments
	The Office maintains the rejections because only “objections or requirements as to form not necessary to further consideration of the claims” may be held in abeyance.  MPEP § 714.02.  Thus, the obvious-type double patenting rejections are maintained.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/AARON A PRIEST/Primary Examiner, Art Unit 1637